                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 MARILYN MARGULIS and                        )
 MAX MARGULIS, individually and on           )
 behalf of all others similarly situated,    )
                                             )
        Plaintiff(s),                        )       Case No. 4:19-cv-00226-SRC
                                             )
        vs.                                  )
                                             )
 HOMEADVISOR, INC., and JOHN                 )
 DOES 1-10,                                  )
                                             )
        Defendant(s).                        )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant HomeAdvisor, Inc.’s Motion to

Compel Individual Arbitration and Enforce Class Action Waiver [30]. Plaintiffs oppose the

Motion. For the reasons set forth below, the Court DENIES the Motion, without prejudice.

I.     BACKGROUND

        This case involves claims under the Telephone Consumer Protection Act, 47 U.S.C. §

227 (TCPA) and Missouri’s No-Call Law, Mo. Rev. Stat. § 407.1098. Plaintiffs Max and

Marilyn Margulis allege that they received multiple unsolicited telemarketing calls from

Defendant HomeAdvisor, Inc. or unidentified individuals acting on HomeAdvisor’s behalf.

After HomeAdvisor removed this case to federal court, Plaintiffs amended their Complaint to

add class action allegations. HomeAdvisor subsequently filed the present Motion to Compel

Individual Arbitration and Enforce Class Action Waiver. HomeAdvisor asserts that Plaintiffs

consented to arbitrate this dispute with HomeAdvisor and agreed not to commence or maintain

any class action against HomeAdvisor. Plaintiffs contend that they did not enter into contracts



                                                 1
with HomeAdvisor and therefore no such arbitration agreement or class action waiver exists.

Plaintiffs also request oral argument on HomeAdvisor’s Motion.

II.    STANDARD

       “Arbitration agreements are governed by the Federal Arbitration Act (“FAA”).” Hoffman

v. Cargill Inc., 236 F.3d 458, 461 (8th Cir. 2001). The FAA provides that:

       A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
       under a written agreement for arbitration may petition any United States district
       court which, save for such agreement, would have jurisdiction under title 28, in a
       civil action or in admiralty of the subject matter of a suit arising out of the
       controversy between the parties, for an order directing that such arbitration
       proceed in the manner provided for in such agreement.

9 U.S.C. § 4. There is a “liberal federal policy favoring arbitration.” AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 339 (2011). Accordingly, “courts must place arbitration agreements

on an equal footing with other contracts” and enforce them according to their terms. Id.

However, “[a] matter should not be sent to arbitration unless there is a valid agreement to

arbitrate and the underlying dispute falls within the scope of that agreement.” Northport Health

Servs. of Arkansas, LLC v. Posey, 930 F.3d 1027, 1030 (8th Cir. 2019) (quoting Telectronics

Pacing Sys., Inc. v. Guidant Corp., 143 F.3d 428, 433 (8th Cir. 1998)). “While ‘any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration[,] … a party

who has not agreed to arbitrate a dispute cannot be forced to do so.’” Id. (quoting Lyster v.

Ryan's Family Steak Houses, Inc., 239 F.3d 943, 945 (8th Cir. 2001)).

III.   DISCUSSION

       HomeAdvisor moves to compel arbitration because—according to HomeAdvisor—

Plaintiffs used HomeAdvisor’s website and thereby agreed to HomeAdvisor’s Terms and

Conditions, which include an agreement to arbitrate. Plaintiffs dispute that they ever consented

to the Terms and Conditions or otherwise agreed to arbitration. Thus, the threshold question this

                                                 2
Court must address is whether the Parties entered into a valid arbitration agreement. Nebraska

Mach. Co. v. Cargotec Sols., LLC, 762 F.3d 737, 741 n.2 (8th Cir. 2014).

       A.      Motion to Compel Arbitration

       The Eighth Circuit has instructed District Courts to analyze a motion to compel

arbitration “under a standard akin to [a motion for] summary judgment.” Nebraska Mach. Co.,

762 F.3d at 741. Accordingly, the Court must view the evidence in the light most favorable to

the non-moving party, resolving all factual disputes in their favor. Id. at 743. The Court may not

compel arbitration where any genuine issue of material fact remains as to whether a valid

arbitration agreement exists. Id.

       Applying this standard to the present Motion, the Court finds that HomeAdvisor has

failed to demonstrate the absence of any genuine issue of material fact. HomeAdvisor has

offered uncontroverted evidence that accounts were created on the HomeAdvisor.com website in

the names of Marilyn and Max Margulis. Doc. 31-1 at ¶ 5; Doc. 51-1 at ¶ 4. HomeAdvisor has

also submitted evidence showing that the person or persons who created the HomeAdvisor.com

account in the name of Max Margulis accessed the website from the IP address 99.28.88.33.

Doc. 51-1 at ¶¶ 4-6. Finally, HomeAdvisor has offered evidence that IP address 99.28.88.33

corresponds to an address in Chesterfield, Missouri with a ZIP code of 63017. Id. at at ¶¶ 7-10.

But HomeAdvisor has not offered any evidence specifically linking the Plaintiffs to IP address

99.28.88.33.

       In the summary judgment context, “[w]here the supporting evidentiary matter of the

moving party reveals ‘unexplained gaps' or where the truth is not certain, the movant has not

sustained the burden of demonstrating the absence of genuine issue of fact.” Giordano v. Lee,

434 F.2d 1227, 1231 (8th Cir. 1970). Here, HomeAdvisor has failed to connect Plaintiffs to the



                                                3
IP address at issue. This “unexplained gap” in HomeAdvisor’s proffered evidence leaves a

genuine issue of fact as to whether Plaintiffs created the HomeAdvisor.com accounts and thereby

agreed to the Terms and Conditions. Because at least one genuine issue of material fact

remains, 1 the Court must deny HomeAdvisor’s Motion to Compel Arbitration.

        B.       Summary Trial of Disputed Factual Issues

        The FAA provides for a summary-trial procedure where the existence of an arbitration

agreement is factually disputed:

        The court shall hear the parties, and upon being satisfied that the making of the
        agreement for arbitration or the failure to comply therewith is not in issue, the
        court shall make an order directing the parties to proceed to arbitration in
        accordance with the terms of the agreement. … If the making of the arbitration
        agreement or the failure, neglect, or refusal to perform the same be in issue,
        the court shall proceed summarily to the trial thereof. If no jury trial be
        demanded by the party alleged to be in default, or if the matter in dispute is within
        admiralty jurisdiction, the court shall hear and determine such issue. Where such
        an issue is raised, the party alleged to be in default may, except in cases of
        admiralty, on or before the return day of the notice of application, demand a jury
        trial of such issue, and upon such demand the court shall make an order referring
        the issue or issues to a jury in the manner provided by the Federal Rules of Civil
        Procedure, or may specially call a jury for that purpose.

9 U.S.C. § 4 (emphasis added). Because the Court has found at least one genuine issue of fact

regarding the making of a valid arbitration agreement between the Parties, this matter must

proceed summarily to trial on the issue of contract formation. Id.; see also Nebraska Mach. Co.,

762 F.3d at 744.

        The Eighth Circuit has observed that, in an appropriate case, “the [FAA’s] summary trial

can look a lot like summary judgment.” Id. at 743. Although the Court has analyzed

HomeAdvisor’s Motion to Compel Arbitration under a summary-judgment standard, the present



1
 Having found one genuine issue of material fact, the Court need not and does not reach the question of whether
any additional genuine fact issues remain. That question will be better addressed after the Parties have had
opportunity to engage in fact discovery on the issue of contract formation, as set forth in this Order.

                                                        4
Motion was submitted and briefed without either party having the benefit of discovery. 2 It may

be that, after a reasonable period of discovery, no genuine issues of material fact remain.

Accordingly, and in the interest of judicial economy, the Court denies HomeAdvisor’s present

Motion to Compel Arbitration without prejudice.

         The Parties will be allowed a reasonable period of time to engage in limited discovery

limited to the issue of contract formation and whether the Parties entered into a valid arbitration

agreement. 3 After the discovery period, HomeAdvisor may submit a renewed motion to compel

arbitration. If it chooses to do so, HomeAdvisor’s renewed motion shall conform to the

requirements of Federal Rule of Civil Procedure 56 and Local Rule 4.01 pertaining to motions

for summary judgment, including this Court’s requirement that the motion be accompanied by a

Statement of Uncontroverted Material Facts. See Local Rule 4.01(e). Similarly, Plaintiffs’

Response and any Reply by HomeAdvisor shall conform to the requirements of Rule 56 and

Local Rule 4.01. If, by the deadline set forth below, HomeAdvisor does not file a renewed

motion to compel arbitration, then the Court will schedule this matter for summary trial in

accordance with the requirements of the Federal Arbitration Act, 9 U.S.C. § 4.

         Accordingly,

         IT IS HEREBY ORDERED that Defendant HomeAdvisor, Inc.’s Motion to Compel

Individual Arbitration and Enforce Class Action Waiver [30] is DENIED, without prejudice.




2
  Upon the Parties’ joint motion, Doc. 49, the Court delayed the Rule 16 discovery conference until after ruling on
the present Motion to Compel Arbitration.
3
  HomeAdvisor has expressed concern that participating in litigation in this Court will risk waiving its right to
arbitration. See Doc. 49 at ¶ 4. The limited scope of this discovery and trial (if necessary) should obviate those
concerns.

                                                          5
       IT IS FURTHER ORDERED that Plaintiffs’ Request for Oral Argument on

Defendant’s Motion to Compel Individual Arbitration and Enforce Class Action Waiver [45] is

DENIED, as moot.

       IT IS FURTHER ORDERED that the Parties shall have ninety (90) days from the date

of this Order to conduct limited discovery pertaining to the issue of contract formation and

whether the Parties entered into a valid arbitration agreement. Discovery shall proceed in the

following manner:

               (a)     The parties shall make initial disclosures related to contract formation and

whether the Parties entered into a valid arbitration agreement as required by Fed. R. Civ. P.

26(a)(1) no later than February 13, 2020.

               (b)     The limits of five (5) depositions per side, ten (10) interrogatories per side,

not including subparts, ten (10) requests for production of documents per side, and twenty (20)

requests for admissions per side shall apply. Responses to interrogatories and requests for

production shall be due within twenty-one (21) days of service.

               (c)     All discovery shall be completed by no later than April 29, 2020.

               (d)     Discovery motions shall be pursued in a diligent and timely manner, but in

no event filed later than April 29, 2020. Counsel shall refer to the undersigned’s Requirements

regarding discovery motions, which can be found on the Eastern District of Missouri’s website.

       IT IS FURTHER ORDERED that any renewed motion to compel arbitration, or motion

for declaratory judgment that no valid arbitration agreement exists, shall be filed no later than

May 13, 2020. Any such motion shall conform to the requirements of Federal Rule of Civil

Procedure 56 and Local Rule 4.01 pertaining to motions for summary judgment, including this

Court’s requirement that the motion be accompanied by a Statement of Uncontroverted Material



                                                 6
Facts. See Local Rule 4.01(e). Any brief in opposition shall be filed within twenty-one (21)

days and shall include a Response to Statement of Material Facts in accordance with Local Rule

4.01(e). Any reply brief shall be filed within fourteen (14) days.

So Ordered this 31st day of January, 2020.



                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                 7
